          Case 1:20-cr-00161-MKV Document 26 Filed 05/26/20 Page 1 of 1

                                                                      USDC SDNY
                                                                      DOCUMENT
UNITED STATES DISTRICT COURT                                          ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                         DOC #:
                                                                      DATE FILED: 5/26/2020
 UNITED STATES OF AMERICA,

                            Plaintiff,
                                                                1:20-cr-00161 (MKV)
                     -against-
                                                                       ORDER
 SARAH IZHAKI, and ASHLEY LEBOWITZ,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court has set arraignment of the Defendants and an Initial Conference in this case for
Thursday, May 28, 2020 at 11:00AM. In light of the ongoing COVID-19 pandemic, the
proceeding will be conducted telephonically. To access the telephonic arraignment and initial
conference on, Parties are directed to dial 888-278-0296 and enter access code 5195844. Parties
should dial-in to the line at least ten minutes in case of issues connecting. In the event any Party
cannot access the telephone line, please immediately send an email to Chambers.
       The proceeding is open to the public.


SO ORDERED.


                                                      _________________________________
Date: May 26, 2020                                    MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
